DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Second Office Action Final Rejection on the merits. Claims 1-9 and 11-18 are currently pending and below considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrich et al. US5782735A (Goodrich).

Regarding Claim 16, Goodrich discloses, A dunnage conversion apparatus (Abstract), comprising: 
a frame (FIG. 6, #600, Col. 7, lines 14-27); 
a supply support mounted to the frame (FIG. 6, #630, Col. 7, lines 14-27) for supporting a supply of sheet material (FIG. 5, #642) that includes a roll (FIG. 5, #632) of sheet material (Col. 7, lines 14-27); 
a pair of expansion members (FIGS. 4 and 5) including an upper, first expansion member (FIG. 5, #702, Col. 5, lines 58-60) and a lower, second expansion member (FIG. 5, #704, Col. 5, lines 58-60), rotatably mounted to the frame downstream of the supply support to receive the sheet material (FIG. 5 – illustrates downstream of 632, Col. 7, lines 14-28) therebetween and for rotation about respective first and second expansion axes (FIGS. 4 and 5, 702 and 704 – illustrate a shaft that has an axes), 
a drive assembly (FIG. 4 – illustrates a drive assembly, Col. 5, lines 49-66) including one or more motive devices (FIG. 4. #726), the drive assembly configured to concurrently drive rotation of the supply roll (632) of sheet material about a longitudinal supply axis (FIGS. 4 and 5 – illustrates the longitudinal axes) of the supply support and to drive rotation of both of the first and second expansion members about the respective first and second expansion axes (FIGS. 4 and 5, Col. 5, lines 49-65).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. US5782735A (Goodrich), and further in view of Hanson et al. US20030089816A1 (Hanson).

Regarding Claim 1, Goodrich discloses, A dunnage conversion apparatus (Abstract), comprising: 
a frame (FIG. 6, #600, Col. 7, lines 14-27); 
a supply support mounted to the frame (FIG. 6, #630, Col. 7, lines 14-27), wherein the supply support is configured to support a roll (FIG. 6, #632, Col. 7, lines 14-27) of sheet material; 
a pair of expansion members (FIGS. 4 and 5) including an upper, first expansion member (FIG. 5, #702, Col. 5, lines 58-60) and a lower, second expansion member (FIG. 5, #704, Col. 5, lines 58-60), rotatably mounted to the frame downstream of the supply support to receive the sheet material (FIG. 5 – illustrates downstream of 632, Col. 7, lines 14-28) therebetween and for rotation about respective first and second expansion axes (FIGS. 4 and 5, 702 and 704 – illustrate a shaft that has an axes), where at least one of the first expansion member or the second expansion member is driven for rotation about the respective expansion axis (FIG. 5 – illustrates 704 being rotationally driven about 712); and 
a drive assembly (FIG. 4 – illustrates a drive assembly, Col. 5, lines 49-66) including a drive member (FIG. 4, #724, Col. 5, lines 49-66) and a motive device (FIG. 4. #726) that drives rotation of the drive member about a drive member axis (FIG. 4 – illustrates an axes for the drive member) to rotate the roll of sheet material to dispense the sheet material from the roll of sheet material (Col. 5, lines 49-65), 
Goodrich discloses, the drive member(724) and the supply support (630), Goodrich does not disclose, where the drive member is movable between an operating position adjacent the supply support  and a disengaged position spaced from the supply support, and where the drive member in the operating position is biased toward the supply support.
However, Hanson teaches, is movable between an operating position adjacent  and a disengaged position spaced, and where in the operating position is biased (FIG. 6, para [0047 and 0049] – illustrates the moving of the second drive assembly 30 that has a drive member illustrated in FIG. 9).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hanson before the effective filling date of the claimed invention to modify the dunnage conversion apparatus (Abstract), as disclosed by Goodrich, to include the ability of being between an operating position adjacent  and a disengaged position spaced, and where in the operating position is biased (FIG. 6, para [0047 and 0049]) as taught by Hanson, Since Hanson teaches these limitations that are known and beneficial, thereby providing the motivation of utilizing an operating position adjacent  and a disengaged position spaced, and where in the operating position is biased (FIG. 6, para [0042, 0047 and 0049]) so as to enable the capability of unwinding high bulk and low strength products without damaging the product and limiting down time (para [0031]).

Regarding Claim 2, as combined, Goodrich/Hanson disclose as previously claimed.  Goodrich further discloses, where the drive assembly is configured such that drive member (724) in the operating position is biased toward the supply support by gravity (FIG. 4 – illustrates the biasing and supported by gravity).

Regarding Claim 4, as combined, Goodrich/Hanson disclose as previously claimed.  As combined, Goodrich/Hanson further discloses, where the drive member (724) is pivotable between the operating position and the disengaged position (Hanson, para [0042]).

Regarding Claim 5, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the at least one of the first expansion member (702) or the second expansion member is driven at a faster speed (Col. 6, lines 2-16) than the drive member (724).

Regarding Claim 6, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the first expansion member (702) and the second expansion member (704) are both driven at the same speed and in opposite rotational directions about their respective first and second expansion axes (Col. 14, lines 4-14).

Regarding Claim 7, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the first and second expansion axes and the drive member axis are aligned parallel to one another when the drive member is in the operating position (FIG. 4 – illustrates the three parallel axis).

Regarding Claim 8, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the motive device (726) drives both of the drive member (724) and the at least one of the first expansion member or the second expansion member (FIG. 5, #704).

Regarding Claim 9, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the first (702) and second expansion members (704) each include a plurality of recessed portions and outward portions alternatingly distributed along the respective first and second expansion axes between opposite axial ends of the first and second expansion members (FIG. 5, Col. 6, lines 42-50 – illustrates a plurality of recessed and outward portions of 702 and 704).

Regarding Claim 11, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, in combination with a roll (Col. 5, lines 4-10) of sheet material (FIG. 5, #750) including a sheet material having a plurality of slits (Claim 1) configured to expand under tension (Col. 5, lines 24-34) applied in a feed direction from the supply support to the first and second expansion members.

Regarding Claim 12, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the roll of sheet material in combination with the dunnage conversion apparatus (Abstract) includes the plurality of slits arranged in a plurality of transversely-extending (Claim 4), longitudinally-spaced rows (Col. 11, lines 5-9).

Regarding Claim 13, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, further including a second supply support (FIG. 6, #636) and a supply of separator sheet material (FIG. 6, #634), wherein the supply of separator sheet material is supported by the second supply support (Col. 7, lines 14-28).

Regarding Claim 14, as combined, Goodrich/Hanson discloses the invention as above claimed. As combined, Goodrich/Hanson further discloses, where the supply support (Goodrich, 636) is removable from the frame (Goodrich, 600) when the drive member (Goodrich, 724) is in the disengaged position and the drive member in the operating position inhibits removal of the supply support (as above combined, Hanson, FIG. 9 (drive member), and para [0031]).

Regarding Claim 15, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the drive member (724) in the operating position is positioned to engage an axial end of the supply roll of sheet material (FIG. 5 – illustrates engaging axially).

Regarding Claim 17, Goodrich discloses as previously claimed.  Goodrich further discloses, where the drive assembly includes a drive member (724) driven about a drive member axis (FIG. 4 – illustrates an axes for the drive member) by the one or more motive devices (FIG. 4, #726), where the drive member is movable between an operating position adjacent the supply support to drive rotation of the roll of sheet material (FIG. 5, #632) 
Goodrich discloses, supply support, drive member, operating position, and frame, Goodrich does not disclose, and a disengaged position spaced from the supply support, and where the drive member in the operating position is configured to inhibit removal of the supply support relative to the frame.
However, Hanson teaches, a disengaged position space and configured to inhibit removal.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hanson before the effective filling date of the claimed invention to modify the dunnage conversion apparatus (Abstract and that includes the supply support, drive member, operating position, and frame), as disclosed by Goodrich, to include the ability to disengaged position space and configured to inhibit removal (FIG. 6, #636, Col. 7, lines 14-27) as taught by Hanson. Since Hanson teaches these limitations that are known and beneficial, thereby providing the motivation of utilizing the disengaged position space and configured to inhibit removal so as to retain the rolls as taught by Hanson (FIG. 6, Col. 7, lines 14-27).

Regarding Claim 18, as combined, Goodrich/Hanson discloses the invention as above claimed. Goodrich further discloses, where the drive member (724) in the operating position is biased toward the supply support (FIGS. 4 and 5 – illustrated biased toward supply support).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich/Hanson, and further in view of Armington et al. US 2003/0092552 A1 (Armington).


Regarding Claim 3, as combined, Goodrich/Hanson disclose as previously claimed.  As combined, Goodrich/Hanson further discloses, where the drive assembly (Goodrich, FIG. 4 – illustrates a drive assembly, Col. 5, lines 49-66) includes moving the drive member (Goodrich, 724) between the operating position and the disengaged position, and biases the drive member toward the supply support (Hanson, FIG. 6, Col. 7, lines 14-27).

As combined, Goodrich/Hanson does not disclose, a handle for manually and where the handle is weighted such that gravity acting on the handle.
However, Armington teaches, a handle for manually and where the handle is weighted such that gravity acting on the handle (FIGS. 4-5, #141).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Armington before the effective filling date of the claimed invention to modify the drive assembly as disclosed by Goodrich (FIG. 4 – illustrates a drive assembly, Col. 5, lines 49-66) to include a handle as taught by Armington (FIG. 4, #141).  Since Armington teaches this structure that is known and beneficial, thereby providing the motivation to utilize the handle (Armington, 141) so as to improve the drive assembly’s reliability by proving a manual option that’s made available when utilizing a handle (Armington, 141, para [0132]).

Response to Arguments
Applicant’s arguments, see Page 6, filed 08 Jun 2022, with respect to Request for Information (RFI) and the Drawings have been fully considered and are persuasive.  The objections of RFI and Drawing have been withdrawn. 

Applicant’s arguments, see Page 7, filed 08 Jun 2022, with respect to the 112(b) pertaining to Claims 11 and 13 have been fully considered and are persuasive.  The rejection of the 112(b) for Claims 11 and 13 have been withdrawn. 

Applicant’s arguments, see Pages 10-15, filed 08 Jun 2022, with respect to the rejection(s) of claim(s) 1-9 and 11-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goodrich et al. US5782735A that addresses the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baggot US-6440268-B1, Fried US-6520080-B1, Lemmens US 2019/0225445 A1, Goodrich US-20160067938-A1 and Hjort US-20130105614-A1 cited for a frame, supply support, first and second expansion members, sheet material, slits in material, drive assembly, and a handle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        15 August 2022

/ANNA K KINSAUL/             Supervisory Patent Examiner, Art Unit 3731